Electronically Filed
                                                               Supreme Court
                                                               SCMF-XX-XXXXXXX
                                                               05-OCT-2020
                                                               12:03 PM


                              SCMF-XX-XXXXXXX

             IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


               In the Matter of the Judiciary’s Response
                        to the COVID-19 Outbreak


               SECOND EXTENSION OF ORDER REGARDING
       TEMPORARY EXTENSION OF THE TIME REQUIREMENTS UNDER
          HAWAIʻI RULES OF PENAL PROCEDURE RULE 5(c)(3)
       (By: Recktenwald, C.J., Nakayama, and McKenna, JJ.,
     and Chief Judge Ginoza, assigned by reason of vacancy,
          with Wilson, J., concurring and dissenting 1)

             The COVID-19 pandemic has caused a public health

emergency.    In response to the pandemic, the Judiciary postponed

non-urgent court business and limited in-person proceedings in

an effort to ensure the health and safety of court users and

Judiciary personnel, and to minimize the risk of spreading

COVID-19 in the courts.       As COVID-19 cases remained low, court

operations resumed in accordance with public health safety

guidance, and to the extent possible with available resources.




     1
         A concurrence and dissent by Wilson, J., is forthcoming.
Criminal proceedings have proceeded in-person and by video

conference in accordance with court rules and as feasible.

           In July 2020, there was a surge of COVID-19 cases in

Hawai‘i, with record numbers of positive cases and increased

hospitalizations being reported.       There was also a surge of

COVID-19 cases in our community correctional centers and

facilities, particularly at the O‘ahu Community Correctional

Center (“OCCC”).   As a result, inmates were being held in

quarantine and the transport of custody defendants was

suspended, thus impacting the time requirements for preliminary

hearings under Hawai‘i Rules of Penal Procedure (“HRPP”) Rule

5(c)(3).   Further, in a letter to the court dated August 18,

2020, the Office of the Public Defender requested the temporary

suspension of, inter alia, HRPP Rule 5(c)(3), noting that

defendants released from OCCC on bail or otherwise may need to

quarantine and comply with isolation requirements, and that

allowing the courts to continue matters for non-custody

defendants would assist in those endeavors.

           Thus, on August 27, 2020, this court entered the

“Order Regarding Temporary Extension of the Time Requirements

Under Hawai‘i Rules of Penal Procedure Rule 5(c)(3),” which

provided that the first circuit may temporarily extend the time

requirements for preliminary hearings no longer than reasonably




                                   2
necessary to protect public health and safety, while encouraging

judges to follow the time requirements under HRPP Rule 5(c)(3)

to the extent possible and to utilize remote technology as

feasible.   As the COVID-19 cases continued to remain high, this

court extended the provisions of the August 27, 2020 order

pursuant to the September 11, 2020 “Order Extending Order

Regarding Temporary Extension of the Time Requirements Under

Hawai‘i Rules of Penal Procedure Rule 5(c)(3).”   The order

expires on October 16, 2020.

            Since the September 11, 2020 order was filed, the rate

of positive COVID-19 cases and hospitalizations on O‘ahu,

including at OCCC, continues to fluctuate, transports of custody

defendants from all O‘ahu correctional facilities remain

suspended, and the exponential number of citations issued for

Hawaiʻi Revised Statutes (“HRS”) ch. 127A violations has been

unparalleled.   These changing conditions require flexibility and

vigilance, and the continued need to protect the health and

safety of court users and Judiciary personnel during this

unprecedented time remains paramount.   Thus, a further extension

of the August 27, 2020 order for first circuit criminal matters

is necessary.




                                  3
          Accordingly, pursuant to article VI, section 7 of the

Hawaiʻi Constitution, HRS §§ 601-1.5 and 602-5(a)(6), and

Governor David Y. Ige’s Emergency Proclamations,

          IT IS HEREBY ORDERED that the August 27, 2020 “Order

Regarding Temporary Extension of the Time Requirements Under

Hawai‘i Rules of Penal Procedure Rule 5(c)(3)” for first circuit

criminal matters, which was extended pursuant to the September

11, 2020 “Order Extending Order Regarding Temporary Extension of

the Time Requirements Under Hawai‘i Rules of Penal Procedure Rule

5(c)(3),” is further extended until November 16, 2020, unless

otherwise further modified or extended.

          Dated:   Honolulu, Hawaiʻi, October 5, 2020.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Lisa M. Ginoza




                                 4